DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s supplemental amendment filed 12/09/2021. Claims 1-20 are amended. Claims 1-20 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ariel Bentolila on 12/15/2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 8, the following phrase has been deleted:
“a holder plate displaceably coupled to said top carrier”
And replaced with the following limitation:
– a holder plate comprising a free end and a non-free end, said holder plate displaceably coupled to said top carrier –. 
Further, in line 17, the following phrase has been deleted:
“a tattoo applicator supported at a free end of said holder plate”

– a tattoo applicator supported at said free end of said holder plate –. 
In claim 4, line 8, the following phrase has been deleted:
“secured near ends of said holder plate”
And replaced with the following limitation:
– secured near said ends of said holder plate –.
In claim 6, lines 1-2, the following phrase has been deleted:
“further comprising a cushioning pad that is into engagement with said brace”
And replaced with the following limitation:
– further comprising a cushioning pad that is in engagement with said brace –. 
In claim 14, line 3, the following phrase has been deleted:
“said base courage”
And replaced with the following limitation:
– said base carriage –. 
Further, in line 9, the following phrase has been deleted:
“and other end”
And replaced with the following limitation:
– and an other end –. 
In claim 17, in the preamble, the following phrase has been deleted:
“The machine according to claim 14”
And replaced with the following limitation:
– The machine according to claim 16 –. 
In claim 20, pg. 9, line 20, the following phrase has been deleted:
“a third motor disposed on said base courage”

– a third motor disposed on said base carriage –. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see further explanation of reasons for allowance in the non-final rejection mailed 09/01/2021.
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a tattoo machine comprising: a brace for supporting the machine on a body part; a base carriage supported on the brace, the base carriage displaceable along the brace via a first plurality of bearing wheels, the first plurality of bearing wheels abutting the brace; a top carrier coupled to the base carriage; a holder plate comprising a free end and a non-free end, the holder plate displaceably coupled to the top carrier, the displacement of the holder plate within the top carrier facilitated by a second plurality of bearing wheels; a lever coupled to the top carrier for raising and lowering the top carrier and holder plate in relation with the base carriage during a tattoo application; and a tattoo applicator supported at the free end of the holder plate, the tattoo applicator comprising a ball for housing a tip of a needle.
	Regarding base claim 11, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a machine comprising: a control device; a brace for supporting the machine on a body part; a base carriage supported on the brace, the base carriage displaceable along the brace via a first plurality of bearing wheels, the first plurality of bearing wheels abutting the brace; a top carrier hingeably coupled to the base carriage; a holder plate displaceably coupled to the top carrier, the displacement of the holder plate within the top carrier facilitated by a second plurality of bearing wheels; a lever coupled to the top carrier for raising and lowering the top carrier and holder plate in hingeable relation with the base carriage during a tattoo application; and a 
	Regarding base claim 20, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a machine comprising: a brace for supporting the machine on a body part; a base carriage supported on the brace, the base carriage displaceable along the brace via a first plurality of bearing wheels affixed to the base carriage, the first plurality of bearing wheels abutting the brace; a first motor disposed on the base carriage; a first driving pulley and a first idler pulley secured on the base carriage, the first driving pulley coupled to the first motor; a top carrier hingeably coupled to the base carriage; a holder plate displaceably coupled to the top carrier, the displacement of the holder plate within the top carrier facilitated by a second plurality of bearing wheels; a second motor disposed on the top carrier; a second driving pulley and second idler pulley disposed on the holder plate, the second driving pulley coupled to the second motor; a third motor disposed on the base carriage; a lever coupled to the top carrier for raising and lowering the top carrier and holder plate in hingeable relation with the base carriage during a tattoo application; and a tattoo applicator supported at a free end of the holder plate, the tattoo applicator comprising a ball for housing a tip of a needle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771